Bigelow, C. J.
The provisions of the statute for the maintenance of bastard children, Gen. Sts. c. 72, are in their nature remedial. The object of them is not to inflict punishment on the father, but the proceeding is essentially a civil one for the purpose of procuring from him maintenance for the child with the assistance of the mother, and to • secure the parents of the mother, and the city, town or state, which might otherwise be chargeable for the support of the child, against any loss or expense to which they might be subjected by reason of being compelled to contribute to its maintenance. In view of the objects to effect which the statute was enacted, it is wholly immaterial where the child was begotten. Whether the sexual connection ■was within or without the state, if the child is born here, its maintenance is to be provided for, and the risk of its becoming a public charge is to be provided against. Not only is there nothing in the statute which gives any countenance to the defendant’s position, but the whole scope and effect of the various provisions are directly opposed to it. The court therefore had jurisdiction of the parties and the subject matter, and the verdict was properly rendered against the defendant.

Exceptions overruled.